DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 21 are pending.
This action is Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitations “determining an arterial pressure based at least in part upon the pulse transit time” lack adequate written description. The limitation amounts to a function which is completed by a processor structure and in order to satisfy the written description requirement the disclosure must include the hardware and the algorithm. However, the description as filed only contains a single way to achieve such expansive scope and that is through the conventionally known Moens Korteweg equation previously claimed, not any and all ways known and unknown to the inventors to broadly take at least in part pulse transit time and derive arterial pressure as present in the scope being claimed. Simply put, there is no support for the algorithm being shown to be in applicant’s possession for the scope being claimed. The issue is similar to LizardTech. For the scope as claimed, the description as filed merely contains a “desired result”. The disclosure as filed contain no description of an algorithm or how applicant has achieved determining pressure for the scope being claimed without the Moens Korteweg equation. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are rejected for depending on claim 1.

Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
calculating a pulse transit time between the first semiconductor strain gauge sensor and the second semiconductor strain gauge sensor based at least in part upon the first pressure pulse signal and the second pressure pulse signal (math and mental) 
determining an arterial pressure based at least in part upon the pulse transit time (math and mental)

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are: that the method is implemented generically with computer implementation, a processor, receiving, by the processor, a first pressure pulse signal from a first semiconductor strain gauge sensor of the biological monitoring system wherein the first semiconductor strain gauge is doped using a doping material; receiving, by the processor, a second pressure pulse signal from a second semiconductor strain gauge sensor, wherein the second semiconductor strain gauge is doped using the doping material.
However, these limitations amount to data gathering and generic processing structures merely used as a tool to implement the exception(s). These features in the claim do not integrate 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 

Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A.  Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm/mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these piezo/strain sensor structures are known from US 3,956,927, US 5,241,964, US 5,704,363, US 6,511,436, US 2011/0208071, US 2017/0367654. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are merely directed to further details of the data gathering steps which are known in the art as cited above, intended locations to gather the data which are known in the art for gathering such data, further generic computer structures to transmit data and process the data in a cloud environment which do not add significantly more to the exception or a practical application of the exception, and further convention structures related to integrated components with ECG electrodes which are known in view of Balji et al. (Balji, US 2010/0268093). Looking Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Asmar (US 6,511,436) in view of Pearson (US 3,956,927) with evidence from Amano (US 5,704,363).
Regarding claim 1, Asmar teaches a computer-implemented method for determining arterial pressure, comprising: 
receiving, by a processor of a biological monitoring system, a first pressure pulse signal from a first sensor of the biological monitoring system (see entire document, especially Figure 1 M1, col. 4 lines 10-20 piezoelectric quartz means, Figure 1 elements 10, 12, col. 3, Figure 3); 
receiving, by the processor, a second pressure pulse signal from a second sensor (see entire document, especially Figure 1 M2 or M3, col. 4 lines 10-20 piezoelectric quartz means, Figure 1 elements 10, 12, col. 3, Figure 3); 
calculating a pulse transit time between the first sensor and the second sensor based at least in part upon the first pressure pulse signal and the second pressure pulse signal (see entire document, especially Figure 2, 106,  col. 2 lines 20-40, col. 6 line 21-col. 7 line 38); and 
determining an arterial pressure based at least in part upon the pulse transit time (determines aortic pressure; see entire document, especially col. 7 lines 39-col. 8 lines 63; it is noted that there appears to be a typo in these columns as M3 refers to radial artery not brachial 
However, the limitation that the sensors are semiconductor strain gauges doped using doped material are not directly taught.
Pearson teaches a pressure transducer constructed with known (as of 1974) strain gauge construction including semiconductor strain gauge of silicon doped with boron substrate in which p-type piezo-resistive elements can be diffused (see entire document, especially col. 1 lines 17-56 including “A relatively recent improvement in strain gauge transducers is the semiconductor strain gauge wherein the web or diaphragm comprises crystalline semiconductor material of one type (e.g., silicon doped with boron). This material forms a substrate into which p-type piezo-resistive elements can be diffused.” Figures 1, col. 3-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known sensor for another to obtain predictable results of measuring pressure wave information of a patient. Amano is cited as evidence that such sensor of piezo-resistive strain gauge obtains predictable results in measuring data related to pulses (see entire document, especially title, col. 8, Figures 12A,B, 15). 
Regarding claim 2, the limitations are met by Asmar in view of Pearson with evidence from Amano, where Pearson teaches wherein the first semiconductor strain gauge sensor comprises a piezoresistive material or a piezoelectric material (see entire document, especially col. 1 lines 17-56 including “A relatively recent improvement in strain gauge transducers is the semiconductor strain gauge wherein the web or diaphragm comprises crystalline semiconductor material of one type (e.g., silicon doped with boron). This material forms a substrate into which 
Regarding claim 4, the limitations are met by Asmar in view of Pearson with evidence from Amano, where Asmar teaches wherein the first pressure pulse signal comprises a carotid artery signal, and the second pressure pulse signal comprises a radial artery signal (see entire document, especially Figure 1 M1 and M3; col. 7 lines 39-col. 8 lines 63; it is noted that there appears to be a typo in these columns as M3 refers to radial artery not brachial artery M4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Asmar (US 6,511,436) in view of Pearson (US 3,956,927) with evidence from Amano (US 5,704,363) as applied to claim 1 above, and further in view of Wiederhold et al. (Wiederhold, US 2003/0135097).
Regarding claim 3, the limitations are met by Asmar in view of Pearson with evidence from Amano, except the limitation of wherein the first pressure pulse signal or the second pressure pulse signal is communicated wirelessly to the processor is not directly taught.
Wiederhold teaches a similar system which includes sensors on a body at locations such as carotid and radial arteries (see [0049], and teaches that sensors attached to a person may communicate data to a processing component through wired or wireless mechanisms (see [0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wired communication for wireless communication as an obvious substitution of one known element for another to obtain predictable results of sending .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Asmar (US 6,511,436) in view of Pearson (US 3,956,927) with evidence from Amano (US 5,704,363) as applied to claim 1 above, and further in view of Stergiou (US2014/0043457).
Regarding claim 5, the limitations are met by Asmar in view of Pearson with evidence from Amano, where Asmar teaches comprising analyzing the first pressure pulse signal or the second pressure pulse signal in a computer system (see entire document, especially Figure 1 desktop computer), but does not directly teach such in a cloud-based environment.
Stergiou teaches a similar system which measures pulse wave transit times, and teaches many different obvious computing systems to a desktop computer including analyzing data with a cloud based environment (see title, see [0020] As example and not by way of limitation, computing device 300 may be an embedded computing device, a system-on-chip (SOC), a single-board computing device (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computing device, a laptop or notebook computing device, an interactive kiosk, a mainframe, a mesh of computing devices, a mobile telephone, a personal digital assistant (PDA), a server, or a combination of two or more of these. Where appropriate, computing device 300 may include one or more computing devices 300; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks. Where appropriate, one or more computing devices 300 may perform without substantial spatial or temporal limitation one or more steps of one or more methods described or illustrated herein. As an example and not by .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Asmar (US 6,511,436) in view of Pearson (US 3,956,927) with evidence from Amano (US 5,704,363) as applied to claim 1 above, and further in view of Balji et al. (Balji, US 2010/0268093).
Regarding claim 21, the limitations are met by Asmar in view of Pearson with evidence from Amano, except the limitation of wherein the first semiconductor strain gauge sensor and the second semiconductor strain gauge sensor are in electrocardiogram (ECG) electrodes that are used to record an ECG are not directly taught.
Balji teaches a related system for measuring physiological signals (see title and abstract), and includes teachings of using an integrated ECG electrode and pressure sensor which reasonably teaches, in view of the modified combination above, the claimed features of wherein the first semiconductor strain gauge sensor and the second semiconductor strain gauge sensor are in electrocardiogram (ECG) electrodes that are used to record an ECG (see entire document, especially Figures 2-4B, [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according .

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, drawings, and specification filed 1/8/2021.
Applicant’s arguments regarding the drawing and specification objections have been fully considered and are persuasive due to the amendments to the specification and drawings; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues updated guidance from October 2019. As an initial note, such update is now considered outdated as that guidance has been included into the MPEP. The updated guidance in the MPEP puts less emphasis on “entirely” and more emphasis on “practically”, as per MPEP 2106: “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper"). Mental 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McCombie et al. (McCombie, US 2008/0039731) teaches a similar device that measures pulse wave velocities and pulse transit times, and teaches the conventional relationships of the Moens-Korteweg equations to determine arterial pressure with data including PTT and PWV between two sensor locations of a patient. US 2008/0071151 teaches Sequential applanation tonometry was used to calculate pulse wave velocity (PWV) between the radial and carotid artery sites, as well as augmentation index (AIx) using the carotid waveform (Cortez-Cooper et al. (2003) Am J Cardiol 91(12): 1519-22, A9), and pulse pressure. PWV is calculated by dividing the distance between carotid and radial sites by the change in pulse wave transfer time (DPWTT) (see Chiu et al. (1991) American Heart Journal 121(5): 1460-9). Augmentation index (AIx) is the ratio of augmented carotid systolic pressure (due to the late systolic peak in the central pressure waveform) to pulse pressure, and represents a measure of a combination of factors related to large arterial function. The Millar arterial pulse sensing tonometer measures the peripheral pulse pressure waveform from which central hemodynamic parameters are calculated using a "generalizable transfer function" algorithm (see Tsai, et al. (2001) Heart Lung 30(6): 437-44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791